DETAILED ACTION
	This Office action is in response to the amendment filed on March 08, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The Non-final rejection sent on December 21, 2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oleg K. Salakhov on March 24, 2021.
The application has been amended as follows: 

3.	(Currently Amended) The apparatus of claim 2, wherein the controller to control the operation of the charge pump 

Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 2, the prior art of record fails to disclose or suggest “the controller, during at least a portion of an interval before steady-state charge pump operation, to control operation of the charge pump so that the charge pump is able to adjust the charge of a selected one or more of the two or more charge pump capacitors along the charge transfer path, independent of the charge of other charge pump capacitors of the two or more charge pump capacitors” in combination with all other claim limitations. Claims 3-8 depend directly or indirectly from claim 2, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “the controller, during at least a portion of an interval before steady-state charge pump operation, to at least partially control operation of the charge pump so that the charge pump is able to adjust the charge of at least one of the two or more charge pump capacitors along the charge transfer path, wherein the charge of the at least one of the two or more charge pump capacitors is to be adjusted in a manner that is to include at least one of the following: a current source, a voltage regulator, an adjustment of switching frequency of the charge pump, a time- based charge operation, a bypass switch with respect to the at least one charge pump capacitor, on-resistance modulation for one or more switches of the charge pump, or any combination thereof” in combination with all other claim limitations. Claims 10-19 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “the controller, during at least a portion of an interval before steady-state charge pump operation, to control operation of the charge pump so that the charge pump is able to pre-charge a selected one of the first and/or second nodes so as to pre-charge less than all charge pump capacitors of the plurality of charge pump capacitors along the charge transfer path, independent of the charge of other charge pump capacitors of the less than all charge pump capacitors” in combination with all other claim limitations. Claims 21-23 depend directly or indirectly from claim 20, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 24, the prior art of record fails to disclose or suggest “a controller to generate one or more control signals to control a plurality of switches based, at least in part, on a clock-type periodic signal, the switched capacitor arrangement to comprise two or more pump capacitors of a plurality of capacitors to be coupled along a charge transfer path between an input port and an output port of the switched capacitor arrangement, the plurality of capacitors to have respective first and second nodes, wherein the charge transfer path to include a plurality of stack nodes and a multiplicity of phase nodes, and wherein the plurality of capacitors to be coupled, via the respective first nodes, to the plurality of stack nodes” in combination with all other claim limitations. Claims 25-31 depend directly or indirectly from claim 24, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838